Exhibit 10.1

INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is made and entered into as of
[            ], 20[    ] between Ichor Holdings, Ltd., an exempted company
incorporated in the Cayman Islands (the “Company”), and [                    ]
(“Indemnitee”).

WITNESSETH THAT:

WHEREAS, Indemnitee is either a member of the board of directors of the Company
(the “Board”) or an officer of the Company, or both, and in such capacity or
capacities is performing a valuable service for the Company;

WHEREAS, the Company is aware that competent and experienced persons are
increasingly reluctant to serve as directors or officers of corporations or
other business entities unless they are protected by comprehensive
indemnification and liability insurance, due to increased exposure to litigation
costs and risks resulting from their service to such corporations, and because
the exposure frequently bears no reasonable relationship to the compensation of
such directors and officers;

WHEREAS, the Board of the Company has concluded that, to retain and attract
talented and experienced individuals to serve or continue to serve as officers
or directors of the Company, and to encourage such individuals to take the
business risks necessary for the success of the Company, it is necessary for the
Company contractually to indemnify directors and officers and to assume for
itself to the fullest extent permitted by law expenses and damages related to
claims against such officers and directors in connection with their service to
the Company;

WHEREAS, the laws of the Cayman Islands, under which the Company is organized,
empower the Company to indemnify by agreement its officers, directors, employees
and agents, and persons who serve, at the request of the Company, as directors,
officers, employees or agents of other corporations or enterprises, and
expressly provide that the indemnification provided by the laws of the Cayman
Islands is not exclusive;

WHEREAS, the Company desires and has requested the Indemnitee to serve or
continue to serve as a director or officer of the Company free from undue
concern for claims for damages arising out of or related to such services to the
Company; and

WHEREAS, Indemnitee is willing to serve, continue to serve and to take on
additional service for or on behalf of the Company on the condition that he or
she be indemnified as herein provided;

WHEREAS, this Agreement is a supplement to and in furtherance of the Amended and
Restated Memorandum and Articles of Association of the Company (the “Charter”)
and any resolutions adopted pursuant thereto, and shall not be deemed a
substitute therefor, nor to diminish or abrogate any rights of Indemnitee
thereunder;

WHEREAS, it is intended that Indemnitee shall be paid promptly by the Company
all amounts necessary to effectuate in full the indemnity provided herein; and



--------------------------------------------------------------------------------

[WHEREAS, Indemnitee has certain rights to indemnification and/or insurance
provided by Francisco Partners Management, LLC (“FP”) or affiliates of FP that
Indemnitee and FP intend to be secondary to the primary obligation of the
Company to indemnify Indemnitee as provided herein, with the Company’s
acknowledgment of and agreement to the foregoing being a material condition to
Indemnitee’s willingness to serve as a director or in any other capacity for the
Company and its subsidiaries.]1

NOW, THEREFORE, in consideration of Indemnitee’s agreement to serve as a
director or officer from and after the date hereof, the parties hereto agree as
follows:

1. Indemnity of Indemnitee. The Company hereby agrees to hold harmless and
indemnify Indemnitee to the fullest extent permitted by law, as such may be
amended from time to time. In furtherance of the foregoing indemnification, and
without limiting the generality thereof:

(a) Proceedings Other Than Proceedings by or in the Right of the Company.
Indemnitee shall be entitled to the rights of indemnification provided in this
Section l(a) if, by reason of Indemnitee’s Corporate Status (as hereinafter
defined), Indemnitee is, or is threatened to be made, a party to or participant
in any Proceeding (as hereinafter defined) other than a Proceeding by or in the
right of the Company. Pursuant to this Section 1(a), Indemnitee shall be
indemnified against all Liabilities and Expenses (each as hereinafter defined)
actually incurred by or on behalf of Indemnitee, in connection with such
Proceeding or any claim, issue or matter therein, if Indemnitee acted in good
faith and in a manner Indemnitee reasonably believed to be in or not opposed to
the best interests of the Company, and with respect to any criminal Proceeding,
had no reasonable cause to believe Indemnitee’s conduct was unlawful.

(b) Proceedings by or in the Right of the Company. Indemnitee shall be entitled
to the rights of indemnification provided in this Section 1(b) if, by reason of
Indemnitee’s Corporate Status, Indemnitee is, or is threatened to be made, a
party to or participant in any Proceeding brought by or in the right of the
Company. Pursuant to this Section 1(b), Indemnitee shall be indemnified against
all Liabilities and Expenses actually incurred by or on behalf of Indemnitee, in
connection with such Proceeding if Indemnitee acted in good faith and in a
manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company; provided, however, if applicable law so provides, no
indemnification against such Liabilities or Expenses shall be made in respect of
any claim, issue or matter in such Proceeding as to which Indemnitee shall have
been adjudged to be liable to the Company unless and to the extent that the
Court of Chancery of the State of Delaware or other court of competent
jurisdiction shall determine that such indemnification may be made.

(c) Indemnification for Expenses of a Party Who is Wholly or Partly Successful.
Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is, by reason of Indemnitee’s Corporate Status, a party to and is
successful,

 

1 

Bracketed provisions apply only to FP directors.

 

2



--------------------------------------------------------------------------------

on the merits or otherwise, in any Proceeding, Indemnitee shall be indemnified
to the maximum extent permitted by law, as such may be amended from time to
time, against all Expenses actually incurred by or on behalf of Indemnitee in
connection therewith. If Indemnitee is not wholly successful in such Proceeding
but is successful, on the merits or otherwise, as to one or more but less than
all claims, issues or matters in such Proceeding, the Company shall indemnify
Indemnitee against all Expenses actually incurred by or on behalf of Indemnitee
in connection with each successfully resolved claim, issue or matter. For
purposes of this Section 1(c) and without limitation, the termination of any
claim, issue or matter in such a Proceeding by dismissal, with or without
prejudice, shall be deemed to be a successful result as to such claim, issue or
matter.

2. Additional Indemnity. In addition to, and without regard to any limitations
on, the indemnification provided for in Section 1 of this Agreement, the Company
shall and hereby does, to the fullest extent permitted by applicable law,
indemnify and hold harmless Indemnitee against all Liabilities and Expenses
actually incurred by or on behalf of Indemnitee if, by reason of Indemnitee’s
Corporate Status, Indemnitee is, or is threatened to be made, a party to or
participant in any Proceeding (including a Proceeding by or in the right of the
Company), including, without limitation, all liability arising out of the
negligence or active or passive wrongdoing of Indemnitee. The only limitation
that shall exist upon the Company’s obligations pursuant to this Agreement,
other than those set forth in Section 9 hereof, shall be that the Company shall
not be obligated to make any payment to Indemnitee that is finally determined
(under the procedures, and subject to the presumptions, set forth in Sections 6
and 7 hereof) to be unlawful.

3. Contribution.

(a) Whether or not the indemnification provided in Sections 1 and 2 hereof is
available, in respect of any Proceeding in which the Company is jointly liable
with Indemnitee (or would be if joined in such Proceeding), to the fullest
extent permitted by applicable law, the Company shall pay, in the first
instance, the entire amount of any judgment or settlement of such Proceeding
without requiring Indemnitee to contribute to such payment and the Company
hereby irrevocably waives and relinquishes any right of contribution it may have
against Indemnitee.

(b) Without diminishing or impairing the obligations of the Company set forth in
Section 3(a), if, for any reason, Indemnitee shall elect or be required to pay
all or any portion of any judgment or settlement in any Proceeding in which the
Company is jointly liable with Indemnitee (or would be if joined in such
Proceeding), to the fullest extent permitted by applicable law, the Company
shall contribute to the amount of Liabilities and Expenses actually incurred and
paid or payable by Indemnitee in proportion to the relative benefits received by
the Company and all officers, directors or employees of the Company, other than
Indemnitee, who are jointly liable with Indemnitee (or would be if joined in
such Proceeding), on the one hand, and Indemnitee, on the other hand, from the
transaction from which such Proceeding arose; provided, however, that the
proportion determined on the basis of relative benefit may, to the extent
necessary to conform to law, be further adjusted by reference to the relative
fault of the Company and all officers, directors or employees of the Company
other than Indemnitee who are jointly liable with Indemnitee (or would be if
joined in such Proceeding), on the one hand, and

 

3



--------------------------------------------------------------------------------

Indemnitee, on the other hand, in connection with the events that resulted in
such Liabilities or Expenses, as well as any other equitable considerations
which applicable law may require to be considered. The relative fault of the
Company and all officers, directors or employees of the Company, other than
Indemnitee, who are jointly liable with Indemnitee (or would be if joined in
such Proceeding), on the one hand, and Indemnitee, on the other hand, shall be
determined by reference to, among other things, the degree to which their
actions were motivated by intent to gain personal profit or advantage, the
degree to which their liability is primary or secondary and the degree to which
their conduct is active or passive.

(c) To the fullest extent permitted by applicable law, the Company hereby agrees
to fully indemnify and hold Indemnitee harmless from any claims of contribution
which may be brought by directors, officers or employees of the Company, other
than Indemnitee, who may be jointly liable with Indemnitee.

(d) To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, shall
contribute to the amount incurred by Indemnitee, whether for Liabilities and/or
for Expenses, in connection with any claim relating to a Proceeding under this
Agreement, in such proportion as is deemed fair and reasonable in light of all
of the circumstances of such Proceeding in order to reflect (i) the relative
benefits received by the Company and Indemnitee as a result of the event(s)
and/or transaction(s) giving cause to such Proceeding, and/or (ii) the relative
fault of the Company (and its directors, officers, employees and agents) and
Indemnitee in connection with such event(s) and/or transaction(s).

4. Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the fullest extent permitted by applicable law
and to the extent that Indemnitee is, by reason of Indemnitee’s Corporate
Status, a witness, or is made (or asked) to respond to discovery requests, in
any Proceeding to which Indemnitee is not a party, Indemnitee shall be
indemnified against all Expenses actually incurred by or on behalf of Indemnitee
in connection therewith.

5. Advancement of Expenses. Notwithstanding any other provision of this
Agreement, the Company shall advance, to the extent not prohibited by law, all
Expenses incurred by or on behalf of Indemnitee in connection with any
Proceeding by reason of Indemnitee’s Corporate Status within thirty (30) days
after the receipt by the Company of a statement or statements from Indemnitee
requesting such advance or advances from time to time, whether prior to or after
final disposition of such Proceeding. Such statement or statements shall
reasonably evidence the Expenses incurred by Indemnitee and shall, if and to the
extent required by applicable law, include or be preceded or accompanied by a
written undertaking by or on behalf of Indemnitee to repay any Expenses advanced
if it shall ultimately be determined that Indemnitee is not entitled to be
indemnified against such Expenses. Any advances and undertakings to repay
pursuant to this Section 5 shall be unsecured and interest free. In accordance
with Sections 7(d) and 7(e) of this Agreement, advances shall include any and
all Expenses incurred pursuing an action to enforce this right of advancement,
including Expenses incurred preparing and forwarding statements to the Company
to support the advances claimed.

 

4



--------------------------------------------------------------------------------

6. Procedures and Presumptions for Determination of Entitlement to
Indemnification. It is the intent of the parties to this Agreement to secure for
Indemnitee rights of indemnity that are as favorable as may be permitted by
applicable law. Accordingly, the parties agree that the following procedures and
presumptions shall apply in the event of any question as to whether Indemnitee
is entitled to indemnification under this Agreement:

(a) To obtain indemnification under this Agreement, Indemnitee shall submit to
the Secretary of the Company (or, if the office of Secretary is vacant or the
Indemnitee is the Secretary, the then President) a written request, including
therein or therewith such documentation and information as is reasonably
available to Indemnitee and is reasonably necessary to determine whether and to
what extent Indemnitee is entitled to indemnification. The Secretary of the
Company shall, promptly upon receipt of such a request for indemnification,
advise the Board in writing that Indemnitee has requested indemnification.
Notwithstanding the foregoing, any failure of Indemnitee to provide such a
request to the Company, or to provide such a request in a timely fashion, shall
not relieve the Company of any liability that it may have to Indemnitee unless,
and to the extent that, such failure actually and materially prejudices the
interests of the Company.

(b) Upon written request by Indemnitee for indemnification pursuant to the first
sentence of Section 6(a) hereof, a determination with respect to Indemnitee’s
entitlement thereto shall be made in the specific case by one of the following
four methods, which shall be at the election of the Board: (1) by a majority
vote of the Disinterested Directors (as hereinafter defined), even though less
than a quorum, (2) by a committee of Disinterested Directors designated by a
majority vote of the Disinterested Directors, even though less than a quorum,
(3) if there are no Disinterested Directors, or if the Disinterested Directors
so direct, by Independent Counsel in a written opinion to the Board, a copy of
which shall be delivered to Indemnitee, or (4) if so directed by the Board, by
the stockholders of the Company; provided, however, that if a Change in Control
has occurred, the determination with respect to Indemnitee’s entitlement to
indemnification shall be made by Independent Counsel.

(c) In the event the determination of entitlement to indemnification is to be
made by Independent Counsel, the Independent Counsel shall be selected as
provided in this Section 6(c). If a Change in Control has not occurred, the
Independent Counsel shall be selected by the Board (including a vote of a
majority of the Disinterested Directors if obtainable), and the Company shall
give written notice to the Indemnitee advising Indemnitee of the identity of the
Independent Counsel so selected. Indemnitee may, within ten (10) days after such
written notice of selection shall have been given, deliver to the Company a
written objection to such selection; provided, however, that such objection may
be asserted only on the ground that the Independent Counsel so selected does not
meet the requirements of “Independent Counsel” as defined in Section 12 of this
Agreement, and the objection shall set forth with particularity the factual
basis of such assertion. Absent a proper and timely objection, the Person (as
hereinafter defined) so selected shall act as Independent Counsel. If a written
objection is made and substantiated, the Independent Counsel selected may not
serve as Independent Counsel unless and until such objection is withdrawn or a
court has determined that such objection is without merit. If a Change in
Control has occurred, the Independent Counsel shall be

 

5



--------------------------------------------------------------------------------

selected by the Indemnitee (unless the Indemnitee shall request that such
selection be made by the Board, in which event the preceding sentence shall
apply), and approved by the Board within twenty (20) days after notification by
Indemnitee. If (i) an Independent Counsel is to make the determination of
entitlement pursuant to this Section 6, and (ii) within twenty (20) days after
submission by Indemnitee of a written request for indemnification pursuant to
Section 6(a) hereof, no Independent Counsel shall have been selected, either the
Company or Indemnitee may petition the Court of Chancery of the State of
Delaware or other court of competent jurisdiction for resolution of any
objection which shall have been made by Indemnitee to the Company’s selection of
Independent Counsel and/or for the appointment as Independent Counsel of a
Person selected by the court or by such other Person as the court shall
designate, and the Person with respect to whom all objections are so resolved or
the Person so appointed shall act as Independent Counsel under Section 6(b)
hereof. The Company shall pay any and all reasonable fees and expenses of
Independent Counsel incurred by such Independent Counsel in connection with
acting pursuant to Section 6(b) hereof, and the Company shall pay all reasonable
fees and expenses incident to the procedures of this Section 6(c), regardless of
the manner in which such Independent Counsel was selected or appointed.

(d) In making a determination with respect to entitlement to indemnification
hereunder, the Person making such determination shall presume that Indemnitee is
entitled to indemnification under this Agreement. Anyone seeking to overcome
this presumption shall have the burden of proof and the burden of persuasion by
clear and convincing evidence. Neither the failure of the Company (including by
its directors, Independent Counsel or stockholders) to have made a determination
prior to the commencement of any action pursuant to this Agreement that
indemnification is proper in the circumstances because Indemnitee has met the
applicable standard of conduct, nor an actual determination by the Company
(including by its directors, Independent Counsel or stockholders) that
Indemnitee has not met such applicable standard of conduct, shall be a defense
to the action or create a presumption that Indemnitee has not met the applicable
standard of conduct.

(e) Indemnitee shall be deemed to have acted in good faith if Indemnitee’s
action is based on the records or books of account of the Enterprise (as
hereinafter defined), including financial statements, or on information supplied
to Indemnitee by the officers, directors, managers, employees, agents or
representatives of the Enterprise in the course of their duties, or on the
advice of legal counsel for the Enterprise or on information or records given or
reports made to the Enterprise by an independent certified public accountant or
by an appraiser or other expert selected with reasonable care by the Enterprise.
In addition, the knowledge and/or actions, or failure to act, of any director,
officer, agent or employee of the Enterprise shall not be imputed to Indemnitee
for purposes of determining the right to indemnification under this Agreement.
Whether or not the foregoing provisions of this Section 6(e) are satisfied, it
shall in any event be presumed that Indemnitee has at all times acted in good
faith and in a manner Indemnitee reasonably believed to be in or not opposed to
the best interests of the Company. Anyone seeking to overcome this presumption
shall have the burden of proof and the burden of persuasion by clear and
convincing evidence.

 

6



--------------------------------------------------------------------------------

(f) If the Person empowered or selected under this Section 6 to determine
whether Indemnitee is entitled to indemnification shall not have made a
determination within forty-five (45) days (or in the case of an advancement of
Expenses in accordance with Section 4, twenty (20) days; provided that
Indemnitee has, if and to the extent required by applicable law, delivered the
undertaking contemplated in Section 4) after receipt by the Company of the
request therefor, the requisite determination of entitlement to indemnification
shall be deemed to have been made and Indemnitee shall be entitled to such
indemnification absent (i) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee’s statement not
materially misleading, in connection with the request for indemnification, or
(ii) a prohibition of such indemnification under applicable law, and such right
to indemnification shall be enforceable by Indemnitee in any court of competent
jurisdiction; provided that the foregoing provisions of this Section 6(f) shall
not apply if the determination of entitlement to indemnification is to be made
by the stockholders pursuant to Section 6(b) of this Agreement and if (A) within
fifteen (15) days after receipt by the Company of the request for such
determination, the Board or the Disinterested Directors, if appropriate, resolve
to submit such determination to the stockholders for their consideration at an
annual meeting thereof to be held within seventy-five (75) days after such
receipt and such determination is made thereat, or (B) a special meeting of
stockholders is called within fifteen (15) days after such receipt for the
purpose of making such determination, such meeting is held for such purpose
within sixty (60) days after having been so called and such determination is
made thereat.

(g) Indemnitee shall reasonably cooperate with the Person making such
determination with respect to Indemnitee’s entitlement to indemnification,
including providing to such Person upon reasonable advance request any
documentation or information which is not privileged or otherwise protected from
disclosure and which is reasonably available to Indemnitee and reasonably
necessary to such determination. Any Independent Counsel, member of the Board or
stockholder of the Company shall act reasonably and in good faith in making a
determination regarding Indemnitee’s entitlement to indemnification under this
Agreement. Any Expenses incurred by Indemnitee in so cooperating with the Person
making such determination shall be borne by the Company (irrespective of the
determination as to Indemnitee’s entitlement to indemnification) and the Company
hereby indemnifies and agrees to hold Indemnitee harmless therefrom.

(h) With respect to any Proceeding as to which Indemnitee notifies the Company
of the commencement thereof the Company will be entitled to participate therein
at its own expense. The Company jointly with any other indemnifying party
similarly notified will be entitled to assume the defense thereof, with counsel
reasonably satisfactory to Indemnitee; provided, however, that the Company shall
not be entitled to assume the defense of any Proceeding if there has been a
Change in Control or if Indemnitee shall have reasonably concluded that there
may be a conflict of interest between the Company and Indemnitee with respect to
such Proceeding. After notice from the Company to Indemnitee of its election to
assume the defense thereof, the Company will not be liable to Indemnitee under
this Agreement for any Expenses subsequently incurred by Indemnitee in
connection with the defense thereof, other than reasonable

 

7



--------------------------------------------------------------------------------

costs of investigation or as otherwise provided below. Indemnitee shall have the
right to employ Indemnitee’s own counsel in such Proceeding, but the fees and
expenses of such counsel incurred after notice from the Company of its
assumption of the defense thereof shall be at the expense of Indemnitee unless:

(i) the employment of counsel by Indemnitee has been authorized by the Company;

(ii) Indemnitee shall have reasonably concluded that counsel engaged by the
Company may not adequately represent Indemnitee due to, among other things,
actual or potential differing interests; or

(iii) the Company shall not in fact have employed counsel to assume the defense
in such Proceeding or shall not in fact have assumed such defense and be acting
in connection therewith with reasonable diligence; in each of which cases the
fees and expenses of such counsel shall be at the expense of the Company.

(i) The Company acknowledges that a settlement or other disposition short of
final judgment may be successful if it permits a party to avoid expense, delay,
distraction, disruption and uncertainty. In the event that any Proceeding to
which Indemnitee is a party is resolved in any manner other than by adverse
judgment against Indemnitee (including, without limitation, settlement of such
action, claim or proceeding with or without payment of money or other
consideration) it shall be presumed that Indemnitee has been successful on the
merits or otherwise in such Proceeding. Anyone seeking to overcome this
presumption shall have the burden of proof and the burden of persuasion by clear
and convincing evidence. The Company shall not settle any Proceeding in any
manner unless such settlement (i) provides for a full and final release of all
claims against Indemnitee and (ii) does not impose any penalty or limitation on
Indemnitee without Indemnitee’s written consent.

(j) The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, shall not (except as otherwise expressly provided in this
Agreement) of itself adversely affect the right of Indemnitee to indemnification
or create a presumption that Indemnitee did not act in good faith and in a
manner which Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company or, with respect to any criminal Proceeding, that
Indemnitee had reasonable cause to believe that Indemnitee’s conduct was
unlawful.

7. Remedies of Indemnitee.

(a) Subject to Section 9, in the event that (i) a determination is made pursuant
to Section 6 of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (ii) advancement of Expenses is not timely
made pursuant to Section 5 of this Agreement, (iii) no determination of
entitlement to indemnification is made pursuant to Section 6(b) of this
Agreement within forty-five (45) days (or in the case of an

 

8



--------------------------------------------------------------------------------

advancement of Expenses in accordance with Section 4, twenty (20) days; provided
that Indemnitee has, if and to the extent required by applicable law, delivered
the undertaking contemplated in Section 4) after receipt by the Company of the
request for indemnification, (iv) payment of indemnification is not made
pursuant to this Agreement within ten (10) days after receipt by the Company of
a written request therefor or (v) payment of indemnification is not made within
ten (10) days after a determination has been made that Indemnitee is entitled to
indemnification or such determination is deemed to have been made pursuant to
Section 6 of this Agreement, Indemnitee shall be entitled to an adjudication in
an appropriate court of the State of Delaware, or in any other court of
competent jurisdiction, of Indemnitee’s entitlement to such indemnification,
contribution or advancement of Expenses. Alternatively, Indemnitee, at
Indemnitee’s option, may seek an award in arbitration to be conducted by a
single arbitrator pursuant to the Commercial Arbitration Rules of the American
Arbitration Association. Indemnitee shall commence such proceeding seeking an
adjudication or an award in arbitration within 180 days following the date on
which Indemnitee first has the right to commence such proceeding pursuant to
this Section 7; provided, however, that the foregoing clause shall not apply in
respect of a proceeding brought by Indemnitee to enforce Indemnitee’s rights
under Section 1(c) of this Agreement. Except as set forth herein, the provisions
of Delaware law (without regard to its conflict-of-law rules) shall apply to any
such arbitration. The Company shall not oppose Indemnitee’s right to seek any
such adjudication or award in arbitration.

(b) In the event that a determination shall have been made pursuant to
Section 6(b) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding commenced pursuant to this Section 7
shall be conducted in all respects as a de novo trial, or arbitration, on the
merits, and Indemnitee shall not be prejudiced by reason of the adverse
determination under Section 6(b). In any judicial proceeding or arbitration
commenced pursuant to this Section 7, Indemnitee shall be presumed to be
entitled to indemnification under this Agreement and the Company shall have the
burden of proving Indemnitee is not entitled to indemnification or advancement
of Expenses, as the case may be, and the Company may not refer to or introduce
into evidence any determination pursuant to Section 6(b) of this Agreement
adverse to Indemnitee for any purpose. If Indemnitee commences a judicial
proceeding or arbitration pursuant to this Section 7 and it is determined in
such judicial proceeding or arbitration that Indemnitee must reimburse the
Company for advance of expenses, Indemnitee shall not be required to reimburse
the Company for any advances pursuant to Section 5 until a final determination
is made with respect to Indemnitee’s entitlement to indemnification (as to which
all rights of appeal have been exhausted or lapsed).

(c) If a determination shall have been made pursuant to Section 6(b) of this
Agreement that Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in any judicial proceeding commenced pursuant to
this Section 7, absent (i) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee’s misstatement not
materially misleading, in connection with the application for indemnification,
or (ii) a prohibition of such indemnification under applicable law.

 

9



--------------------------------------------------------------------------------

(d) In the event that Indemnitee, pursuant to this Section 7, seeks a judicial
adjudication of Indemnitee’s rights under, or to recover damages for breach of,
this Agreement, or to recover under any directors’ and officers’ liability
insurance policies maintained by the Company, the Company shall pay on
Indemnitee’s behalf, in advance, any and all Expenses (of the types described in
the definition of Expenses in Section 12 of this Agreement) actually incurred by
Indemnitee in such judicial adjudication, regardless of whether Indemnitee
ultimately is determined to be entitled to such indemnification, advancement of
expenses or insurance recovery, to the fullest extent permitted by applicable
law.

(e) The Company shall, to the extent not prohibited by law, be precluded from
asserting in any judicial proceeding or arbitration commenced pursuant to this
Section 7 that the procedures and presumptions of this Agreement are not valid,
binding and enforceable and shall stipulate in any such court or before any such
arbitrator that the Company is bound by all the provisions of this Agreement. It
is the intent of the Company that, to the fullest extent permitted by applicable
law, Indemnitee not be required to incur Expenses associated with the
interpretation, enforcement or defense of Indemnitee’s rights under this
Agreement by litigation or otherwise because the cost and expense thereof would
substantially detract from the benefits intended to be extended to Indemnitee
hereunder. The Company shall indemnify Indemnitee against any and all Expenses
and, if requested by Indemnitee, shall advance, to the extent not prohibited by
law and in accordance with Section 5 of this Agreement, such Expenses to
Indemnitee, which are incurred by Indemnitee in connection with any action
brought by Indemnitee for indemnification or advancement of Expenses from the
Company under this Agreement or under any directors’ and officers’ liability
insurance policies maintained by the Company, regardless of whether Indemnitee
ultimately is determined to be entitled to such indemnification, advancement of
Expenses or insurance recovery, as the case may be.

(f) Notwithstanding anything in this Agreement to the contrary, no determination
as to entitlement to indemnification under this Agreement shall be required to
be made prior to the final disposition of the Proceeding.

8. Non-Exclusivity; Survival of Rights; Insurance; [Primacy of
Indemnification;]2 Subrogation.

(a) The rights of indemnification and to receive advancement of Expenses as
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may at any time be entitled under applicable law, the Charter,
any agreement, a vote of stockholders, a resolution of directors or otherwise,
of the Company. No amendment, alteration or repeal of this Agreement or of any
provision hereof shall limit or restrict any right of Indemnitee under this
Agreement in respect of any action taken or omitted by Indemnitee in
Indemnitee’s Corporate Status prior to such amendment, alteration or repeal. To
the extent that a change in applicable law, whether by statute or

 

2 

Bracketed provisions apply only to FP directors.

 

10



--------------------------------------------------------------------------------

judicial decision, permits greater indemnification than would be afforded
currently under the Charter and this Agreement, it is the intent of the parties
hereto that Indemnitee shall enjoy by this Agreement the greater benefits so
afforded by such change. No right or remedy herein conferred is intended to be
exclusive of any other right or remedy, and every other right and remedy shall
be cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise. The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other right or remedy.

(b)    

(i) The Company shall, if commercially reasonable, obtain and maintain in effect
during the entire period described in Section 10 for which the Company is
obligated to indemnify Indemnitee under this Agreement, one or more policies of
insurance with reputable insurance companies to provide the directors and
officers of the Company with coverage for losses from wrongful acts and
omissions and to ensure the Company’s performance of its indemnification
obligations under this Agreement (“D&O Insurance”); provided, that in connection
with a Change of Control that occurs prior to the termination of the period
described in Section 10 for which the Company is obligated to indemnify
Indemnitee, the Company shall instead purchase a six (6) year pre-paid “tail
policy” (a “Tail Policy”) on terms and conditions (in both amount and scope)
providing substantially equivalent benefits to Indemnitee as the D&O Insurance
in effect as of the closing of the Change of Control (the “Change of Control
Closing Date”) with respect to matters arising on or prior to the earlier of
(i) the Change of Control Closing Date and (ii) the date on which Indemnitee
ceased serving as a director, officer or fiduciary of the Company, any direct or
indirect subsidiary of the Company or of any other corporation, partnership,
joint venture, trust or other enterprise at the express written consent of the
Company.

(ii) Indemnitee shall be covered by such D&O Policies (including any Tail
Policy) in accordance with its or their terms to the maximum extent of the
coverage available for any such officer or director under such D&O Policies. In
all such D&O Policies, Indemnitee shall be named as an insured in such a manner
as to provide Indemnitee with the same rights and benefits as are accorded to
the most favorably insured of the Company’s directors and officers. At the time
of the receipt of a notice of a claim pursuant to the terms hereof, the Company
shall give prompt notice of the commencement of such proceeding to the insurers
in accordance with the procedures set forth in the respective D&O Policies. The
Company shall thereafter take all necessary or desirable action to cause such
insurers to pay, on behalf of Indemnitee, all amounts payable as a result of
such proceeding in accordance with the terms of such D&O Policies.

(c) [The Company hereby acknowledges that Indemnitee has certain rights to
indemnification, advancement of expenses and/or insurance provided by FP and
certain of FP’s affiliates that, directly or indirectly, (i) are controlled by,
(ii) control or (iii) are under common control with, FP (collectively, the “Fund
Indemnitors”). The Company

 

11



--------------------------------------------------------------------------------

hereby agrees (i) that it is the indemnitor of first resort (i.e., its
obligations to Indemnitee are primary and any obligation of the Fund Indemnitors
to advance Expenses or to provide indemnification for the same Liabilities or
Expenses incurred by Indemnitee is secondary), (ii) that it shall be required to
advance the full amount of Expenses actually incurred by Indemnitee and shall be
liable for the full amount of all Liabilities and Expenses to the extent legally
permitted and as required by the terms of this Agreement and the Charter (or any
other agreement between the Company and Indemnitee), without regard to any
rights Indemnitee may have against the Fund Indemnitors, and (iii) that it
irrevocably waives, relinquishes and releases the Fund Indemnitors from any and
all claims against the Fund Indemnitors for contribution, subrogation or any
other recovery of any kind in respect thereof. The Company further agrees that
no advancement or payment by the Fund Indemnitors on behalf of Indemnitee with
respect to any claim for which Indemnitee has sought indemnification from the
Company shall affect the foregoing and the Fund Indemnitors shall have a right
of contribution and/or be subrogated to the extent of such advancement or
payment to all of the rights of recovery of Indemnitee against the Company. The
Company and Indemnitee agree that the Fund Indemnitors are express third party
beneficiaries of the terms of this Section 8(c).]3

(d) [Except as provided in Section 8(c) above,]4 in the event of any payment
under this Agreement, the Company shall be subrogated to the extent of such
payment to all of the rights of recovery of Indemnitee [(other than against the
Fund Indemnitors)], who shall execute all papers required and take all action
necessary to secure such rights, including execution of such documents as are
necessary to enable the Company to bring suit to enforce such rights.

(e) [Except as provided in Section 8(c) above,]5 the Company shall not be liable
under this Agreement to make any payment of amounts otherwise indemnifiable
hereunder if and to the extent that Indemnitee has otherwise actually received
such payment under any insurance policy, contract, agreement or otherwise.

(f) [Except as provided in Section 8(c) above,]6 the Company’s obligation to
indemnify or advance Expenses hereunder to Indemnitee who is or was serving at
the request of the Company as a director, officer, employee or agent of any
other corporation, partnership, joint venture, trust, employee benefit plan or
other enterprise shall be reduced by any amount Indemnitee has actually received
as indemnification or advancement of Expenses from such other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise.

 

 

3  Bracketed provisions apply only to FP directors.

4  Bracketed provisions apply only to FP directors.

5  Bracketed provisions apply only to FP directors.

6  Bracketed provisions apply only to FP directors.

 

12



--------------------------------------------------------------------------------

9. Exception to Right of Indemnification. Notwithstanding any provision in this
Agreement, the Company shall not be obligated under this Agreement to make any
indemnity in connection with any claim made against Indemnitee:

(a) for an accounting of profits made from the purchase and sale (or sale and
purchase) by Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Exchange Act (as hereinafter defined), or similar
provisions of state statutory law or common law; or

(b) for reimbursement to the Company of any bonus or other incentive-based or
equity-based compensation or of any profits realized by Indemnitee from the sale
of securities of the Company in each case as required under the Exchange Act; or

(c) in connection with any Proceeding (or any part of any Proceeding) initiated
by Indemnitee, including any Proceeding (or any part of any Proceeding)
initiated by Indemnitee against the Company or its directors, officers,
employees or other indemnitees, unless (i) the Company has joined in or the
Board authorized the Proceeding (or any part of any Proceeding) prior to its
initiation, (ii) the Company provides the indemnification, in its sole
discretion, pursuant to the powers vested in the Company under applicable law,
or (iii) the Proceeding is one to enforce Indemnitee’s rights under this
Agreement.

10. Duration of Agreement. All agreements and obligations of the Company
contained herein shall continue until and terminate upon the later of (i) ten
(10) years after the date that Indemnitee shall have ceased to serve as a
director or officer of the Company or a director, officer, trustee, partner,
managing member, fiduciary, employee or agent of any other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise
which Indemnitee served at the request of the Company, and (ii) one (1) year
after the final termination of any Proceeding (including any rights of appeal
thereto) in respect of which Indemnitee is granted rights of indemnification or
advancement of Expenses hereunder and of any Proceeding commenced by Indemnitee
pursuant to Section 7 of this Agreement relating thereto (including any rights
of appeal of any Section 7 Proceeding).

11. Security. To the extent requested by Indemnitee and approved by the Board,
the Company may at any time and from time to time provide security to Indemnitee
for the Company’s obligations hereunder through an irrevocable bank line of
credit, funded trust or other collateral. Any such security, once provided to
Indemnitee, may not be revoked or released without the prior written consent of
Indemnitee.

12. Definitions. For purposes of this Agreement:

(a) “Change in Control” shall be deemed to occur upon the earliest to occur
after the date of this Agreement of any of the following events:

(i) Acquisition of Stock by Third Party. Any Person, other than FP or any of its
respective affiliates and other than a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or a corporation owned
directly or indirectly by the stockholders of the Company in substantially the

 

13



--------------------------------------------------------------------------------

same proportions as their ownership of stock of the Company, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing more than 50% of the
combined voting power of the Company’s then outstanding securities, unless the
change in relative “beneficial ownership” (as defined in Rule 13d-3 under the
Exchange Act) of the Company’s securities by any Person results solely from a
reduction in the aggregate number of outstanding securities entitled to vote
generally in the election of directors;

(ii) Change in Board of Directors. During any period of two (2) consecutive
years (not including any period prior to the execution of this Agreement),
individuals who at the beginning of such period constitute the Board, and any
new director (other than a director designated by a Person who has entered into
an agreement with the Company to effect a transaction described in
Section 12(b)(i), 12(b)(iii) or 12(b)(iv)) whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least a majority of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved or who was otherwise nominated by FP or any
of its respective affiliates, cease for any reason to constitute at least a
majority of the members of the Board;

(iii) Corporate Transactions. The effective date of a merger or consolidation of
the Company with any other entity, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior to such merger or consolidation continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the combined voting power of the voting
securities of the surviving entity outstanding immediately after such merger or
consolidation and with the power to elect at least a majority of the board of
directors or other governing body of such surviving entity; and

(iv) Liquidation. The approval by the stockholders of the Company of a complete
liquidation of the Company or an agreement or series of agreements for the sale
or disposition by the Company of all or substantially all of the Company’s
assets, or, if such approval is not required, the decision by the Board to
proceed with such a liquidation, sale, or disposition in one transaction or a
series of related transactions.

(b) “Corporate Status” describes the status of a person who is or was a
director, officer, employee, agent or fiduciary of the Company, any direct or
indirect subsidiary of the Company, or of any other corporation, partnership,
joint venture, trust or other enterprise, including service with respect to an
employee benefit plan, that such person is or was serving at the request of the
Company; provided, that any person that serves as a director, officer, employee,
agent or fiduciary of another corporation, partnership, joint venture, trust or
other enterprise, of at least 50% of whose equity interests are owned by the
Company, shall be conclusively presumed to be serving in such capacity at the
request of the Company.

 

14



--------------------------------------------------------------------------------

(c) “Disinterested Director” means a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.

(d) “Enterprise” shall mean the Company and any other corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise that Indemnitee
is or was serving at the express written request of the Company as a director,
officer, trustee, partner, managing member, employee, agent or fiduciary.

(e) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

(f) “Expenses” shall include all reasonable direct and indirect costs, including
attorneys’ fees, retainers, court costs, transcript costs, fees of experts and
other professionals, witness fees, travel expenses, duplicating costs, printing
and binding costs, telephone charges, postage, delivery service fees,
out-of-pocket expenses and other disbursements and expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, participating, or being or preparing to be a
witness in a Proceeding, responding to, or objecting to, a request to provide
discovery in any Proceeding, or, to the fullest extent permitted by applicable
law, successfully establishing a right to indemnification under this Agreement,
whether in whole or part. Expenses also shall include Expenses incurred in
connection with any appeal resulting from any Proceeding and any federal, state,
local or foreign taxes imposed on Indemnitee as a result of the actual or deemed
receipt of any payments under this Agreement, including without limitation the
premium, security for, and other costs relating to any cost bond, supersedeas
bond, or other appeal bond or its equivalent. Expenses, however, shall not
include any Liabilities.

(g) “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporate law and neither presently is, nor in the
past five (5) years has been, retained to represent: (i) the Company or
Indemnitee in any matter material to either such party (other than with respect
to matters concerning Indemnitee under this Agreement, or of other indemnitees
under similar indemnification agreements), or (ii) any other party to the
Proceeding giving rise to a claim for indemnification hereunder. Notwithstanding
the foregoing, the term “Independent Counsel” shall not include any Person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company or Indemnitee in
an action to determine Indemnitee’s rights under this Agreement. The Company
agrees to pay the reasonable fees and disbursements of the Independent Counsel
referred to above and to fully indemnify such counsel against any and all
expenses, claims, liabilities and damages arising out of or relating to this
Agreement or its engagement pursuant hereto.

 

15



--------------------------------------------------------------------------------

(h) “Liabilities” shall mean damages, losses and liabilities of any type
whatsoever, including, but not limited to, any judgments, fines, Employee
Retirement Income Security Act excise taxes and penalties, penalties and amounts
paid in settlement (including all interest assessments and other charges paid or
payable in connection with or in respect of such judgments, fines, penalties or
amounts paid in settlement) of any Proceeding.

(i) “Person” shall have the meaning as set forth in Sections 13(d) and 14(d) of
the Exchange Act; provided, however, that Person shall exclude (i) the Company,
(ii) any trustee or other fiduciary holding securities under an employee benefit
plan of the Company, and (iii) any corporation owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company.

(j) “Proceeding” includes any actual, threatened, pending or completed action,
suit, arbitration, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing or any other actual, threatened, pending or
completed proceeding, and any appeal thereof, whether brought by or in the right
of the Company or otherwise and whether civil, criminal, administrative or
investigative, in which Indemnitee was, is or will be involved as a party or
otherwise, by reason of the Corporate Status of Indemnitee, by reason of any
action taken by Indemnitee or of any inaction on Indemnitee’s part while acting
in such Corporate Status, or by reason of the fact that Indemnitee is or was
serving at the request of the Company as a director, officer, employee, agent or
fiduciary of another corporation, partnership, joint venture, trust or other
enterprise; in each case whether or not Indemnitee is acting or serving in any
such capacity at the time any Liability or Expense is incurred for which
indemnification can be provided under this Agreement; including one pending on
or before the date of this Agreement.

13. Severability. If any provision or provisions of this Agreement shall be held
to be invalid, illegal or unenforceable for any reason whatsoever: (i) the
validity, legality, and enforceability of the remaining provisions of this
Agreement (including, without limitation, each portion of any Section, paragraph
or sentence of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall not in any way be affected or impaired thereby and shall remain
enforceable to the fullest extent permitted by law; (ii) such provision or
provisions shall be deemed reformed to the fullest extent necessary to conform
to applicable law and to give the maximum effect to the intent of the parties
hereto; and (iii) to the fullest extent possible, the provisions of this
Agreement (including, without limitation, each portion of any Section, paragraph
or sentence of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested thereby.
Without limiting the generality of the foregoing, this Agreement is intended to
confer upon Indemnitee indemnification rights to the fullest extent permitted by
applicable laws. In the event any provision hereof conflicts with any applicable
law, such provision shall be deemed modified, consistent with the aforementioned
intent, to the extent necessary to resolve such conflict.

 

16



--------------------------------------------------------------------------------

14. Enforcement and Binding Effect.

(a) The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Indemnitee to serve as a director, officer or key employee of the Company, and
the Company acknowledges that Indemnitee is relying upon this Agreement in
serving as a director, officer or key employee of the Company.

(b) Without limiting any of the rights of Indemnitee under the Charter as it may
be amended from time to time, this Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and
supersedes all prior agreements and understandings, oral, written and implied,
between the parties hereto with respect to the subject matter hereof.

(c) The indemnification and advancement of expenses provided by, or granted
pursuant to, this Agreement shall be binding upon and be enforceable by the
parties hereto and their respective successors and assigns (including any direct
or indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company), shall continue as
to an Indemnitee who has ceased to be a director, officer, employee or agent of
the Company or of any other Enterprise at the Company’s request, and shall inure
to the benefit of Indemnitee and Indemnitee’s spouse, assigns, heirs, devisees,
executors and administrators and other legal representatives.

(d) The Company shall require and cause any successor (whether direct or
indirect by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform if no such succession had
taken place.

(e) The Company and Indemnitee agree herein that a monetary remedy for breach of
this Agreement, at some later date, may be inadequate, impracticable and
difficult of proof, and further agree that such breach may cause Indemnitee
irreparable harm. Accordingly, the parties hereto agree that Indemnitee may
enforce this Agreement by seeking injunctive relief and/or specific performance
hereof, without any necessity of showing actual damage or irreparable harm and
that by seeking injunctive relief and/or specific performance, Indemnitee shall
not be precluded from seeking or obtaining any other relief to which Indemnitee
may be entitled. The Company and Indemnitee further agree that Indemnitee shall
be entitled to such specific performance and injunctive relief, including
temporary restraining orders, preliminary injunctions and permanent injunctions,
without the necessity of posting bonds or other undertaking in connection
therewith. The Company acknowledges that in the absence of a waiver, a bond or
undertaking may be required of Indemnitee by the court, and the Company hereby
waives any such requirement of such a bond or undertaking.

15. Modification and Waiver. No supplement, modification, waiver, termination or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.

 

17



--------------------------------------------------------------------------------

16. Notice By Indemnitee. Indemnitee agrees promptly to notify the Company in
writing upon being served with or otherwise receiving any summons, citation,
subpoena, complaint, indictment, information or other document relating to any
Proceeding or matter which may be subject to indemnification covered hereunder.
The failure to so notify the Company shall not relieve the Company of any
obligation which it may have to Indemnitee under this Agreement or otherwise
unless and only to the extent that such failure or delay materially prejudices
the Company.

17. Notices. All notices and other communications given or made pursuant to this
Agreement shall be in writing and shall be deemed effectively given: (i) upon
personal delivery to the party to be notified, (ii) when sent by confirmed
electronic mail or facsimile if sent during normal business hours of the
recipient, and if not so confirmed, then on the next business day, (iii) five
(5) days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (iv) one (1) day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. All communications shall be sent:

(a) To Indemnitee at the address set forth below Indemnitee’s signature hereto.

(b) To the Company at:

Ichor Holdings, Ltd.

3185 Laurelview Ct.

Fremont, California 94538

Attention: Chief Financial Officer

Facsimile: (510) 897-5201

or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.

18. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same Agreement. This Agreement may also be executed and
delivered by facsimile signature and in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

19. Headings. The headings of the paragraphs of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.

20. Governing Law and Consent to Jurisdiction. This Agreement and the legal
relations among the parties shall be governed by, and construed and enforced in
accordance with, the laws of the State of Delaware, without regard to its
conflict-of-laws rules. Except with respect to any arbitration commenced by
Indemnitee pursuant to Section 7 of this Agreement, the

 

18



--------------------------------------------------------------------------------

Company and Indemnitee hereby irrevocably and unconditionally (i) agree that any
action or proceeding arising out of or in connection with this Agreement shall
be brought only in the Chancery Court of the State of Delaware (the “Delaware
Court”), and not in any other state or federal court in the United States of
America or any court in any other country, (ii) consent to submit to the
exclusive jurisdiction of the Delaware Court for purposes of any action or
proceeding arising out of or in connection with this Agreement, (iii) agree that
service of process in any such action or proceeding may be effected by notice
given pursuant to Section 17 of this Agreement, (iv) waive any objection to the
laying of venue of any such action or proceeding in the Delaware Court, and
(v) waive, and agree not to plead or to make, any claim that any such action or
proceeding brought in the Delaware Court has been brought in an improper or
inconvenient forum. The foregoing consent to jurisdiction shall not constitute
general consent to service of process in the state for any purpose except as
provided above, and shall not be deemed to confer rights on any Person other
than the parties to this Agreement.

21. Further Action. The parties shall execute and deliver all documents, provide
all information, and take or refrain from taking such actions as may be
necessary or appropriate to achieve the purposes of this Agreement.

[Signature page follows]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first written above.

 

ICHOR HOLDINGS, LTD. By:  

 

Name:   Title:   INDEMNITEE

 

Name: Address:

 

 

 